DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Allowable Subject Matter
2.	Claims 3-5, 7-9, 11-14, 16-18, 20-23, 25-27, 29-32, and 34-41 are allowed.
	Farajidana et al. (US 20100042716) teaches method involves analyzing a set of network parameters e.g. frequency parameters, and automatically forming a set of network clusters in a network based on the network parameters. Network resources are allocated to each set of the network clusters in the network. One of the network clusters is dynamically selected from the set of network clusters to provide wireless service to a subset of user equipment, where the network resources include time, frequency, spatial dimensions or spreading codes.
 Tanner et al. (US 20180310013) teaches a method involves receiving data of an event stream by a processor. A data structure indicative of events that are prevented from being delivered to a client device is stored in the event stream. The data indicative of a current state of the event stream is retrieved from the data structure by the processor, where the current state of the event stream includes a number of events prevented from being delivered to the client device and content of a most recent event in the event stream. The data indicative of the current state of the event stream is sent to the client device by the processor.
Fonseka et al. (US 20160352419) teaches invention focuses on parallel processing architectures that can be used to implement chips, systems of chips or chip subsystems for encoding and decoding of CTBC codes. These parallel architectures make use of the contention free deterministic constrained interleaver along with a parallel-access memory architecture as well as parallel processing units that perform SISO decoding in parallel.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “one or more circuits to concurrently select two or more fifth-generation new radio (5GNR) wireless signal receiver/transmitter pairs based, at least in part, on a reliability and/or a transmission speed corresponding to the two or more 5GNR wireless signal receiver/transmitter pairs.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641